Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 were previously canceled.  Claims 21, 23, 30 and 32 and amended.  Claims 21-40 are pending.

Terminal Disclaimer
The Terminal Disclaimer filed on 5/31/2022 has been approved.  The rejection under Double Patenting Rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed on 5/31/2022, with respect to amended claims have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
	Applicant’s amendment and arguments with respect to amended claims with the filing of Terminal Disclaimer has overcome the claim rejection.  The cited prior art and the art of record fail neither anticipate nor make obvious of all the claimed limitations as recited in the independent claims.  The record is clear for the patentability of the claimed invention according to MPEP 1302.14 (i) and 37 CFR 1.111(b) and (c) and 37 CFR 1.133(b). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434